Citation Nr: 1754964	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  11-31 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss (SNHL).

2.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to: herbicide agent exposure; service-connected posttraumatic stress disorder (PTSD); and service-connected prostatitis.  

3.  Entitlement to a total disability rating based upon unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from July 1967 to July 1970.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

In March 2017, the Board remanded for further development.  Substantial compliance was achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of entitlement to an increased evaluation for PTSD was raised by the record, but has not yet been developed.  See October 2017 submission.  Therefore, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to a TDIU, to include on an extraschedular basis, is addressed in the REMAND portion below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran's bilateral SNHL is not etiologically related to service.  

2.  The Veteran was not exposed to herbicide agents during service.  

3.  The Veteran's IHD is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral SNHL have not been met.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for IHD have not been met.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally contends that his: (1) bilateral SNHL is etiologically related to in-service acoustic trauma; and (2) IHD is etiologically related to service, including herbicide agent exposure, his service-connected PTSD, and his service-connected prostatitis.  However, service connection is not warranted.

The Veteran's bilateral SNHL provokes analysis under both the presumptive and direct theories of service connection.  However, presumptive service connection is not warranted because the disability did not manifest to a compensable degree of 10 percent or more within one year from separation.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Further, direct service connection is not warranted because there is no competent evidence that the bilateral SNHL was at least as likely as not caused or aggravated beyond natural progression by service.  The Board highlights the June 2017 VA opinion, which considered and accepted as accurate the Veteran's in-service acoustic trauma, but explained that the Veteran had no significant threshold shifts in service and was exposed to significant occupational noise post-separation.  Although the Board acknowledges the Veteran's contention that he had hearing loss when he was hired at TVA in 1971, this statement is not corroborated by objective medical evidence.  As the Veteran does not have the medical background necessary to determine etiology for this disability and the June 2017 opinion contained rationale and considered the medical and lay evidence, the June 2017 opinion is more probative.  As such, service connection must be denied.   

The Veteran's IHD also provokes analysis under both the presumptive and direct theories of service connection.  However, presumptive service connection is not warranted because the disability did not manifest to a compensable degree of 10 percent or more within one year from separation.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive service connection is also not warranted because, despite contentions, the Veteran was not exposed to herbicide agents during service, as his unit was not among those identified by the Department of Defense as having served in the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 1968 Annual Historical Summary for the Veteran's unit; August 2017 Deferred Rating.  Further, direct service connection is not warranted because there is no competent medical evidence that the IHD was at least as likely as not caused or aggravated beyond natural progression by service or proximately due to his service-connected PTSD or prostatitis.  The Board highlights the August 2017 and September 2017 VA opinions, which considered the Veteran's contentions, but explained that: (1) neither PTSD nor prostate gland conditions have been shown to cause IHD; and (2) the Veteran had other known risk factors of IHD, including hyperlipidemia and a history of extensive tobacco use.  As the Veteran does not have the medical background necessary to determine etiology for this disability and the August 2017 and September 2017 VA opinions contained rationale and considered the medical and lay evidence, these opinions are more probative.  As such, service connection must be denied.   

ORDER

Service connection for bilateral SNHL is denied.

Service connection for IHD is denied.


REMAND

The Veteran generally contends that his service-connected disabilities prevent him from obtaining and/or maintaining a substantially gainful occupation.  However, the evidence currently of record is insufficient to decide the claim, as the claims file lacks the Veteran's vocational rehabilitation and education (VR&E) folder. 

Accordingly, the case is REMANDED for the following action:

As there are only limited VR&E documents of record, associate the Veteran's entire VR&E folder with the claims folder.  See March 2012 Memorandum ("infeasible for achieving a vocational goal"); March 2012 letter (employment "not a feasible goal any longer" due to worsening of disabilities).  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


